[PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                             Dec. 21, 2007
                              No. 06-11841                 THOMAS K. KAHN
                        ________________________               CLERK


                  D. C. Docket No. 01-02323-CV-IJP-TMP

DANIEL SIEBERT,



                                                           Petitioner-Appellant,

                                   versus

RICHARD F. ALLEN, Commissioner,
Alabama Department of Corrections,

                                                         Respondent-Appellee.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________
                            (December 21, 2007)

  ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before TJOFLAT, BARKETT and WILSON, Circuit Judges.

PER CURIAM:
      This case comes to us on remand from the Supreme Court of the United

States. See Allen v. Siebert, 552 U.S. ___, 128 S. Ct. 2 (2007), reversing Siebert v.

Allen, 480 F.3d 1089 (11th Cir. 2007). In accordance therewith, we hereby

AFFIRM the district court’s dismissal of Siebert’s federal habeas petition as being

untimely filed pursuant to 28 U.S.C. § 2244(d).

AFFIRMED.




                                          2